DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 3-7, 9-13, and 15-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0299436 to Shin et al., (hereinafter “Shin”) in combination with US PGPub 2016/0083553 to Kitanoet al., (hereinafter “Kitago”), in combination with 2016/0108212 to Bush et al., (hereinafter “Bush”) and  applicants own disclosure.
The rejection stands as per reasons of record.
With respect to the amended limitation of “50 to 60% by mass of an isoprene-based rubber; and 20 to 35% by mass of a non-modified butadiene rubber” Shin discloses such amounts if isoprene base d rubber and non-modified butadiene rubber in illustrative examples. 
With respect to the amended limitation of the amounts of carbon black being from 20 to 38 parts by mass, Shin discloses the amounts of carbon black as low as 40 part by mass.  It has been held by the courts that prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
In the instant case, the claimed amounts of 38 parts is substantially close to the disclosed amounts of 40 % so that one skilled in the art would have expected them to have the same properties.  There is no evidence on the record that lowering the amounts of carbon black to 38 parts as compared to the exemplified amounts of 40 parts (as in examples of Shin) would be critical to the claimed invention, especially in view that the applicants disclosed in the instant specification that  the amounts of carbon black such as 40 parts by mass are suitable for the applicants invention. 
The newly added claims 20-24 claim the same amounts of carbon black, same amounts of wax, and the same the same amounts of SBR as in claim 3.
The claimed amounts of 40 to 55% by mass of an isoprene-based rubber; and 30 to 40% by mass of a non-modified butadiene rubber are still met by the illustrative examples of Shin.

The invention as claimed is still considered to have been obvious from the combined teachings of the cited prior art references. 
Claims 3-7, 9-13, and 15-19  are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2017/0174873) in combination with 2016/0108212 to Bush et al., (hereinafter “Bush”) and  applicants own disclosure.
The rejection stands as per reasons of record.
With respect to the amended limitation of the amounts of carrbon black, Zhao discloses carbon black  in the amounts corresponding to the claimed amounts in claims and illustrative examples.  
With respect to the amended amounts of :
15 to 30% by mass of a styrene-butadiene rubber (SBR); 
50 to 60% by mass of an isoprene-based rubber (NR); and
20 to 35% by mass of a non-modified butadiene rubber (BR),  Zhao discloses compositions that can contain as low as about 40 phr of BR, of which from 0 to 60 % is non-modified rubber, and as high as about 60 parts of combined SBR and NR.   Thus, for example, compositions containing about 24 % of BR, about 47.5 % or NR and about 12.5 % of SBR are within the scope of the invention disclosed by Zhao.   Note that all of the amount limitations are disclose by the reference as about, thus allowing for some variations in the amount of the disclosed component.   Thus, from amounts of  about 47.5 % BR  or about 12.5 % of SBR, the claimed limitations of 50 and 15 respectively would have been obvious.  In addition, as discussed above, it has been held by the courts that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
No criticality of the amounts of either NR or SBR being at or above the claimed amounts is established on the record.   The only comparative example that shows any criticality of the amounts of components is comparative example 4, and it is concerned with too much amounts of SBR, not the lower claimed amounts of this component.

The invention as claimed is still considered to have been obvious from the combined teachings of the cited prior art references. 


Response to Arguments
Applicant's arguments filed 12-29-2021 have been fully considered but they are not persuasive. With respect to the rejection of claims over Shin '436 (US 2015/0299436), in combination with Kitago '553 (US 2016/0083553) as well as Bush '212 (US 2016/0108212), the applicants argue that  Shin '436 fails to disclose or suggest SBR having a styrene content of 15% by mass or less and a vinyl content of 30 to 45 mol% as claimed, or that Shin '436 fails to disclose or suggest the wax or the softening agent of feature, and that Shin discloses higher amounts of carbon black than claimed.
The applicants further state that “A person of ordinary skill in the art (a POSA) cannot find a basis in Shin '436 to employ only SBR having the styrene and vinyl content amounts of feature [4](i); or to employ less carbon black. Further, Shin '436 cannot simply be combined with the other references which employ different types of rubber and/or carbon black; and require a wax and/or a softening agent. Thus, Shin '436 fails to establish prima facie obviousness.”
 It is expressly noted on the record and brought to the applicants attention that the rejection as it was set in the previous office and a set forth 
The examiner acknowledges that Shin does not tech all of the claimed limitation and expressly discussed it in the previous office action and above. For that reason the examiner relied upon the teachings of the secondary references, and specifically for teachings of the SBR of the claimed structure and addition of wax and lubricants.  The examiner expressly addressed why it would have been obvious to use SBR corresponding to the claimed and why it would have been obvious to add wax and/or specific softening agent.   And those motivation and teachings can be found (as discussed in the previous office action) in combined teachings of the cited references. 
In reply the applicants state that no motivation to do such modifications are found in Shin alone and that “Kitago '553, Zhao '873 and Busch '212 each fail to disclose or suggest the combination of the content of carbon black having iodine adsorption of 130-180 mg/g or more of 
Note also that Kitago '553 employs only NR in the examples such that a POSA would fail to find a reasonable basis to employ a combination of the NR, SBR and BR components of features [4](i), [4](ii) and [4](iii).”
It is noted that the examiner never alleged that either Kitago '553, Zhao '873 and Busch '212 “each” disclosed the claimed invention. 
The arguments regarding the teachings of all cited references alone is tantamount to mere piecemeal analysis of each cites reference.  It has been long established by the case law that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner is still of the opinion that the references are properly combined as clearly being from the same field of endeavor,  directed to similar rubber composition and concerned with improved performance of tires, and the claimed invention would have been obvious from the combined teachings of the cited references as expressly discussed in the previous office action and above.  

With respect to the rejections Zhao in combination with the secondary references, the applicants argue that Zhao '873 discloses a rubber composition containing different amounts of the claimed rubber components.
This argument is addressed above.

The applicants argue that “A POSA would fail to find a basis in any of Kitago '553, Zhao '873 or Busch '212 to employ the specific combination of rubber components of feature [4] with the other components of features [1], [2], and [3] in order to head in the direction of the claimed invention such that no prima facie obviousness has been established,” however, provides no arguments why  the applicants came to such a conclusion.
On the other hand, the examiner provides a reasoned discussion why such combination would have been proper, motivated and obvious for an ordinary artisan as set forth in the previous office action.
The arguments with respect to showing of unexpected results are addressed above.  The showing of improved results is not deemed to be commensurate in scope with the claimed invention. 
The invention as claimed, thus, is still considered to be unpatentable over  the combined teachings of the cited references. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765